Name: Council Implementing Regulation (EU) 2018/714 of 14 May 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  civil law;  international affairs
 Date Published: nan

 16.5.2018 EN Official Journal of the European Union L 120/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/714 of 14 May 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 14 May 2018 the Council adopted Decision (CFSP) 2018/715 (2), which moved six persons to Annex III to Decision (CFSP) 2016/849 and removed them from Annex II thereto. (3) Annex XVI and Annex XV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XVI and Annex XV to Regulation (EU) 2017/1509 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) OJ L 224, 31.8.2017, p. 1. (2) Council Decision (CFSP) 2018/715 of 14 May 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (see page 4 of this Official Journal). ANNEX A. In Annex XVI to Regulation (EU) 2017/1509, under the heading (a) Natural persons, the following entries are added: Name (and possible aliases) Identifying information Date of designation Reasons 19. KIM Il-Su a.k.a. KIM Il Su DOB: 2.9.1965 POB: Pyongyang, DPRK 3.7.2015 Manager in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 20. KANG Song-Sam a.k.a. KANG Song Sam DOB: 5.7.1972 POB: Pyongyang, DPRK 3.7.2015 Former authorised representative of the Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 21. CHOE Chun-Sik a.k.a. CHOE Chun Sik DOB: 23.12.1963 POB: Pyongyang, DPRK Passport number: 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 22. SIN Kyu-Nam a.k.a. SIN Kyu Nam DOB: 12.9.1972 POB: Pyongyang, DPRK Passport number: PO472132950 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 23. PAK Chun-San a.k.a. PAK Chun San DOB: 18.12.1953 POB: Pyongyang, DPRK Passport number: PS472220097 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 24. SO Tong Myong DOB: 10.9.1956 3.7.2015 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korean National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction. B. In Annex XV to Regulation (EU) 2017/1509, under the heading (c) Natural persons designated in accordance with point (b) of Article 34(4), the following entries are removed: Name (and possible aliases) Identifying information Date of designation Reasons 3. KIM Il-Su (alias KIM Il Su) DOB: 2.9.1965 POB: Pyongyang, DPRK 3.7.2015 Manager in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 4. KANG Song-Sam (alias KANG Song Sam) DOB: 5.7.1972 POB: Pyongyang, DPRK 3.7.2015 Former authorised representative of the Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 5. CHOE Chun-Sik (alias CHOE Chun Sik) DOB: 23.12.1963 POB: Pyongyang, DPRK Passport 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 6. SIN Kyu-Nam (alias SIN Kyu Nam) DOB: 12.9.1972 POB: Pyongyang, DPRK Passport PO472132950 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 7. PAK Chun-San (alias PAK Chun San) DOB: 18.12.1953 POB: Pyongyang, DPRK Passport PS472220097 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 8. SO Tong Myong DOB: 10.9.1956 3.7.2015 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korean National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction.